Opinion filed August 16, 2012




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00224-CR
                                       __________

                                JACOB GARCIA, Appellant

                                              V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 42nd District Court

                                    Taylor County, Texas

                                Trial Court Cause No. 23,558-A


                           MEMORANDUM OPINION
       Jacob Garcia has filed a pro se notice of appeal from the trial court’s order denying
Garcia’s motion to dismiss the indictment on speedy trial grounds. In denying Garcia’s motion,
the trial court noted that appellant “is currently incarcerated in the Federal Bureau of Prisons
Canaan unit.” We dismiss the appeal.
       We wrote Garcia on July 26, 2012, and informed him that it did not appear that there had
been a final, appealable order entered in this case. We requested that Garcia respond in writing
on or before August 10, 2012, and show grounds to continue this appeal. Garcia has filed a
response, but he has not shown grounds to continue. An intermediate court of appeals is not
vested with jurisdiction to consider an appeal from an order denying a motion to quash an
indictment. For a review of such a ruling, “there must be a conviction and appeal.” Ex parte
Jones, 449 S.W.2d 59, 60 (Tex. Crim. App. 1970); see United States v. MacDonald, 435 U.S.
850 (1978) (holding that a defendant may not, before trial, appeal a federal district court’s order
denying a motion to dismiss an indictment because of the violation of the right to a speedy trial);
Ex parte Doster, 303 S.W.3d 720 (Tex. Crim. App. 2010); Ex parte Gasperson, No. 06-08-
00113-CR, 2008 WL 5076826, at *1 (Tex. App.—Texarkana Nov. 26, 2008, no pet.) (mem. op.,
not designated for publication). A pretrial motion to dismiss and a post-conviction appeal of the
denial of that motion are the proper avenues to assert the denial of a right to a speedy trial. Ex
parte Burgett, 850 S.W.2d 267, 269 (Tex. App.—Fort Worth 1993, no writ). Because the order
from which Garcia appeals is an interlocutory order from which no appeal may be taken until
after conviction, we have no jurisdiction to entertain his appeal.
       The appeal is dismissed for want of jurisdiction.




                                                              PER CURIAM


August 16, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                 2